Citation Nr: 1022817	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a schizoaffective disorder, to include entitlement to a 
total rating based on individual unemployability (TDIU), 
prior to severance of service connection for that disability 
on May 1, 2010.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and her father


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from January 28, 1992 to 
June 9, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the in 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In the September 2005 rating decision, entitlement to a 
rating in excess of 50 percent for schizoaffective disorder 
and entitlement to a TDIU were denied.  The Veteran disagreed 
with that decision, stating that she disagreed with the 
percentage she was granted.  See VA Form 21-4138, dated June 
2, 2006.  Although the Veteran did not specifically state 
that she disagreed with the denial of the TDIU, it is 
considered "part and parcel" of the claim for benefits for 
the underlying disability.  It is not a separate claim for 
benefits but, rather, is an attempt to obtain an appropriate 
disability rating, either as part of the initial adjudication 
of a claim or as part of a claim for increased compensation.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   
Therefore, it is incorporated into the issue on appeal.

In April 2010, the Veteran testified before the undersigned 
at a Board hearing via video conference from the RO.  


FINDINGS OF FACT

1.  The RO severed service connection for schizoaffective 
disorder, effective May 1, 2010.  

2.  The Veteran seeks a retroactive increase in the 
disability rating for schizoaffective disorder, to include a 
TDIU, prior to the effective date of the severance, 
May 1, 2010.


CONCLUSION OF LAW

A disability rating in excess of 50 percent for a 
schizoaffective disorder, to include entitlement to a TDIU, 
prior to severance of service connection for schizoaffective 
disorder on May 1, 2010, is precluded by law.  38 C.F.R. 
§ 3.400(o) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

In February 2010, the RO severed service connection for 
schizoaffective disorder, effective May 1, 2010.  The Veteran 
has not appealed this determination.  Her mother submitted a 
letter stating that the Veteran did not agree with this 
decision on February 25, 2010.  As the Veteran did not sign 
this letter, she was notified by the RO by letter dated March 
8, 2010 that it could not be accepted as a notice of 
disagreement.  See 38 C.F.R. §§ 20.201, 20.301.  She was told 
that she should resubmit the statement under her own 
signature.  However, she did not respond.

Currently, the Veteran seeks a retroactive increase in the 
disability rating for schizoaffective disorder, to include 
TDIU, prior to the effective date of the severance, 
May 1, 2010.  However, 38 C.F.R. § 3.400(o) provides that "a 
retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection."  

Thus, the benefits sought via the increased rating issue, to 
include the TDIU issue, are precluded by law as the pertinent 
regulation specifically prohibits awarding a retroactive 
increase in the disability rating where service connection 
has been severed.  

Accordingly, entitlement to a disability rating in excess of 
50 percent for a schizoaffective disorder, to include TDIU, 
prior to severance of service connection for that disability 
on May 1, 2010, is denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for a schizoaffective disorder, to include a TDIU, prior to 
severance of service connection for that disability on May 1, 
2010, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


